UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1722



MARSHA A. CLAYTON,

                                              Plaintiff - Appellant,

          versus


FUJI COPIAN CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-98-875-19-3)


Submitted:   September 30, 1999           Decided:   October 5, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marsha A. Clayton, Appellant Pro Se. Jonathan Pharr Pearson, Nicole
Paul Cantey, ELLZEY & BROOKS, L.L.C., Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marsha A. Clayton appeals the district court’s order denying

relief in her action against her former employer. We have reviewed

the record and the district court’s opinion and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.     See Clayton v. Fuji Copian Corp., No. CA-98-875-19-3

(D.S.C. May 5, 1999).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2